Name: Commission Regulation (EEC) No 925/83 of 19 April 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 4 . 83 Official Journal of the European Communities No L 102/ 11 COMMISSION REGULATION (EEC) No 925/83 of 19 April 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 April 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. (1) OJ No L 323, 19 . 11 . 1982, p . 8 . No L 102/ 12 Official Journal of the European Communities 21 . 4. 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 1.30 1.32 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-131 07.01-151 07.01-21 1 07.01-22 j 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 1 ex 07.01-36 07.01-41 1 07.01-43 ] 07.01-45 07.01-47J ex 07.01-49 ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-751 07.01-77 07.01-81 1 07.01-821 07.01-85 07.01-91 07.01-93 07.01-94 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 A II 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S ex 07.01 T ex 07.01 T ex 07.01 T ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I New potatoes Cauliflowers White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines (Solanum melongena L.) Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) Celery stalks and leaves Sweet potatoes, fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi-sanguines 1 189 4443 375 4691 3017 1214 3903 8177 1731 1068 4526 832 8345 1423 20198 24321 3091 4258 2090 31493 1559 6168 2706 1565 2087 3674 2317 3567 7389 10336 3132 211,47 796.33 67,31 833,96 536,38 217,62 693,90 1 453,58 307,82 189,88 804,68 147.96 1 483,59 255,03 3590,48 4358,76 549,50 756.97 374,55 5644,01 277,29 096,44 481,13 278.34 371,05 658,42 411,99 639,38 1313,52 837,46 556,86 59,54 223,32 18,87 234,83 151,04 61,02 195,39 409,31 86,68 53,47 226,59 41,66 417,76 71,52 1011,05 1 222,36 154,73 213,15 105,03 1 582,79 78,08 308,75 135,48 78,38 104,48 184,64 116,01 179,30 369,87 517,41 156,80 178,46 667,69 56,44 703,79 452,66 182,46 585,59 1 226,69 259,78 160,24 679,07 124,87 1 252,01 213,83 3030,04 3654,68 463,72 638,81 314.05 4732,32 234,01 925,30 406,03 234,90 313,13 552.06 347,68 536,10 1 108,49 1 550,65 469,94 18,84 70,67 5,97 74,31 47.79 19,31 61,83 129,52 27,43 16,92 71,70 13,18 132,20 22,63 319,94 386,86 48,96 67,45 33,24 500,93 24,70 97.70 42,87 24.80 33,06 58,43 36.71 56,74 117,04 163,73 49,62 35405 132662 11214 139627 89805 36254 116177 243366 51538 31791 134724 24773 248391 42486 601 138 726135 92000 126736 62397 940247 46426 183573 80 554 46602 62123 109688 68978 106517 219916 307639 93234 67,10 251,37 21.24 264,63 170,20 68,69 220,18 461,24 97,67 60.25 255,33 46,95 470,76 80,50 1 139,31 1 375,90 174,36 240,19 118,23 1 781,61 87,98 347,91 152,67 88,32 117,73 207,84 130,73 201,83 416,79 583,05 176,70 15.83 62,06 5,24 62,45 40,16 16.95 51.96 108,85 23,05 14,22 60,26 11,08 111,10 19,87 268,88 339,69 41,15 56,68 29,19 439,85 20,76 82,10 36,03 20.84 27,78 51,31 30.85 49,82 98,36 137,60 41,70 21 . 4 . 83 Official Journal of the European Communities No L 102/ 13 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80. f 2.80.2 2.90 2.95 2.100 2.110 2.115 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.195 2.200 2.205 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02-32 08.02-34 1 08.02-37 J ex 08.02-50 ex 08.02-70 ex 08.02-70 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.06-50 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 1 08.07-55 I 08.07-71 1 08.07-75 | 08.08-11 1 08.08-15 | 08.08-35 08.09-11 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.02 B ex 08.02 C ex 08.02 D 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.06 C 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Table grapes Chestnuts Apples Pears Quinces Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) Pomegranates Kiwis Medlars 2179 1436 2325 2589 2753 3063 1693 1496 2223 5739 4338 2309 3179 2490 7235 12097 10143 4191 5332 8480 8857 2386 5001 7941 13905 4312 387,42 257,36 413,33 463,98 489,45 544,50 300,97 266.05 395,17 1 020,30 777.47 410.48 565,16 446,25 1 296,69 2 167,92 1 803,11 751,20 955,64 1 507,55 1 587,37 424,31 889.06 1 423,23 2471,81 772,91 109,09 72,17 116,39 130.11 137,82 153,32 84,75 74,91 111,27 287,30 218.03 115,59 159,14 125,14 363,64 607,96 507.74 210,66 267,99 424,51 445,16 119,48 250,35 399.12 696.04 216.75 326.94 215,79 348,81 389.03 413.05 459.51 253,99 224.52 333,49 861.04 651,88 346,41 476.95 374,16 1 087,23 1817,73 1 521,66 629,86 801,27 1 272,23 1 330,96 358,08 750,29 1 193,33 2085,98 648.06 34,52 22,84 36,83 41,18 43,61 48,52 26,82 23,70 35.21 90,91 69,00 36,57 50,36 39,60 115,08 192,41 160,67 66,67 84,81 134,33 140,88 37,81 79.22 126,31 220,26 68,59 64864 42875 69 202 77295 81946 91 164 50 391 44543 66162 170824 129521 68 726 94623 74342 216019 361 158 301 888 125145 159202 252403 264444 71040 148852 237099 413845 128 760 122,93 81,24 131,15 146,46 155,30 172,77 95,50 84,42 125,39 323,75 245,42 130.25 179,33 140,86 409.32 684.33 572,15 237,13 301,66 478,36 501,07 134,63 282,11 449.26 784.34 243,98 29,01 20,05 30,95 36,15 36,65 40,77 22.53 19,92 29,59 76,40 60,59 30,74 42,32 34,77 101,05 168,95 135,02 58.54 74,47 112,89 123,70 31,77 66,57 110,91 185,10 60,23